POWELL, J.
The record before us shows that information was filed in the district court of Bryan county, Oklahoma, on July 24, 1951, charging petitioner, Kenneth Cheshier, with the crime of adultery committed with one Agnes Thornton. To this charge the defendant entered his plea of guilty, and was on July 26, 1951, sentenced to serve a term of five years in the state penitentiary, which judgment and sentence were suspended during the good behavior of the defendant. On July 31, 1951, the county attorney of Bryan County filed an application to have the suspension of the sentence set aside, for the reason that *154defendant had cohabited with the said Agnes Thornton again on July 28, 1951. On August 6, 1951, an order was entered revoking such suspended sentence, reciting that the defendant had in open court confessed that he had violated the terms and conditions of the agreement made between the court and defendant at the time said sentence was suspended. Bill Cheshier is the father of Kenneth Cheshier, and it is stated in the petition that Kenneth was horn February 28, 1929, and was 22 years of age on the dates herein mentioned.
The petition was filed in this court on October 16, 1951. An order to show cause why the writ should not be issued was entered, and the matter was assigned for hearing before the court for November 14, 1951. The attorneys for the defendant on that date requested the court to strike the case from the assignment; and the court on January 3, 1952, reassigned said petition for hearing for February 13, 1952. No further appearance has been made in said action, and it appearing that the petitioners have abandoned the case, the petition is dismissed for want of prosecution.
BRETT, P. J., and JONES, J., concur.